Citation Nr: 0915272	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  08-00 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
thoracolumbar disc disease.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U. S. Army from July 2001 to May 2002 and from March 2005 to 
May 2006.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a December 2006 rating 
decision of the San Juan, Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for a low back disability, rated 10 percent, 
effective May 30, 2006.  [Notably, in the Reasons for 
Decision in the December 2006 rating decision, and in the 
Reasons and Bases in the November 2007 statement of the case 
(SOC) it is stated that a 20 percent rating has been assigned 
for the low back disability.  Inasmuch as the coded entry on 
the rating sheet shows the disability is rated 10 percent, 
the award letter to the Veteran indicated the rating is 10 
percent, the SOC lists the issue as (and in the decision 
portion denies) a rating in excess of 10 percent, and VA 
finance records show the Veteran is receiving compensation at 
the 10 percent rate, it appears clear that the two references 
to a 20 percent rating are typographical errors.   The March 
2008 supplemental SOC (SSOC) properly identified the rating 
assigned by the RO as 10 percent, "curing" the prior 
information error; consequently the Veteran is not prejudiced 
by his earlier receipt of the confusing information.


FINDINGS OF FACT

1.  Prior to November 1, 2007, the Veteran's thoracolumbar 
disc disease was not shown to be manifested by limitation of 
thoracolumbar forward flexion to 60 degrees or less, 
limitation of the combined ranges of thoracolumbar motion to 
120 degrees or less, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; separately ratable neurological symptoms were not 
shown; incapacitating episodes with a total duration of at 
least 2 weeks in a 12 month period were not shown.

2.  From November 1, 2007, the Veteran's low back disability 
is shown to be manifested by abnormal spine contour secondary 
to muscle spasm; forward flexion of the thoracolumbar spine 
limited to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine is not shown; separately ratable 
neurological symptoms are not shown; and incapacitating 
episodes are not shown.


CONCLUSION OF LAW

The Veteran's thoracolumbar disc disease warrants "staged" 
ratings of 10 percent prior to November 1, 2007, and 20 
percent from that date.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code (Code) 5243 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided (in 
writing) to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A November 2007 
SOC provided notice on the "downstream" issue of 
entitlement to an increased initial rating; and a March 2008 
SSOC readjudicated the matter after the appellant responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).   
The Veteran has had ample opportunity to respond/supplement 
the record.  He has not alleged that notice in this case was 
less than adequate, or that he has been prejudiced by a 
notice error.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The RO 
arranged for a VA examination (in September 2006).  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.  

B.  Factual Background

The Veteran's STRs that he that he was seen for complaints of 
low back pain in November 2005, and was seen again, for low 
back pain of two months duration, in March 2006.  He denied 
acute injury, but related that he worked in the laundry 
facility, which required a lot of heavy lifting.  He 
described the pain as sharp, needle-like, with an intensity 
of 5 on a scale of 0-10, and noted that it increased with 
prolonged standing.  On examination he was found to have full 
range of motion, no loss of strength in his lower 
extremities, no paraesthesia or radiation, and a positive 
finding on pelvic tilt.  Lumbar strain was diagnosed and he 
was prescribed pain killers and muscle relaxers and advised 
on the proper body mechanics for lifting.

At service separation in May 2006, the Veteran indicated that 
he was still experiencing low back pain.  It was noted that 
he had been seen in sick call for the condition, which was 
described as progressive back pain due to repetitive heavy 
lifting.

On September 2006 VA examination, the Veteran reported that 
his pain continued, with greater frequency and intensity, and 
worsened with exercise.  Frequent changes in position, rest, 
and pain killers relieved the pain.  The pain caused 
difficulty in performing activities of daily living.  He 
avoided lifting moderate to heavy weights and remaining in 
the same position for prolonged periods of time.  He had 
noted a decrease in his endurance particularly as to exercise 
and Army Reserve inactive duty training.  The examiner noted 
that the Veteran was not employed, was a full-time student, 
and was not prevented by pain from performing the activities 
of daily living.  

On physical examination, the Veteran exhibited no functional 
impairment; he was found to have good posture, with no 
kyphosis, lordosis, or scoliosis.  His lumbar range of motion 
was reported as extension 25 degrees (with reports of pain 
between 20 and 25 degrees), forward flexion 85 degrees (with 
reports of pain between 80 and 85 degrees), bilateral 
rotation 45 degrees (with reports of pain on left rotation 
between 40 and 45 degrees), and bilateral lateral flexion 30 
degrees (with reports of pain on the left side at the end of 
motion).  There was tenderness at the midline at the L3-L4 
and L4-L5 levels as well as on the left side at the L4-L5 
level, with mild localized inflammation, but no muscle spasm.  
He also had normal deep tendon reflexes, adequate sensation 
to touch and pinprick, and no gross motor or sensory deficit.  
The examiner noted there was no lack of endurance or fatigue 
with repetitive movement; there was also no clinical evidence 
of radiculopathy.  An MRI that same day found discogenic disc 
disease at L4-L5 and L3-L4 levels with evidence of broad-
based central disc protrusions at L4-L5; small bulging disc 
at L3-L4 level; bulging disc at T12-L1; no central spinal 
canal stenosis; no enhancing lesions.  The diagnosis was 
multilevel thoracolumbar discogenic disease with bulging 
discs at T12-L1 and L3-4 and disc herniation at L4-L5.  

In January 2008 the Veteran submitted a copy of a 
prescription for Skelaxin written by Dr. Y.P.R. in December 
2007, and an MRI report dated November 1, 2007.  The MRI 
found straightening of lumbar lordosis secondary to muscle 
spasm.  
C.  Legal Criteria and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Thoracolumbar strain and arthritis of the spine are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula, outlined below), and 
intervertebral disc syndrome is rated under the General 
Rating Formula or based on incapacitating episodes, whichever 
is more favorable to the Veteran.  38 C.F.R. § 4.71a, Codes 
5242 and 5243 (2008).  An incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id., Note (1).

Intervertebral disc disease is rated either under the General 
Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula), or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Based on Incapacitating Episodes), whichever affords the 
Veteran a higher rating.  Under the General Rating Formula a 
10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is warranted where 
there is forward flexion of the thoracolumbar spine of 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a, Code 5237.  
Favorable ankylosis is fixation of a spinal segment in the 
neutral position (zero degrees).  Note 5 following the 
General Rating Formula.

Notes following the General Rating Formula also provide, in 
pertinent part, that any associated objective neurologic 
abnormalities, including, but not limited to bowel or bladder 
impairment, are to be rated separately, under the appropriate 
Code.  Id., Note 1.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  Id., Note 2.

The Veteran's statements describing his symptoms and 
condition are competent evidence to the extent that he can 
describe his experiences.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.102, 4.3. 
This is an appeal from the initial rating assigned with the 
grant of service connection; hence, "separate ratings can be 
assigned for separate periods of time based on facts found."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board 
finds that staged ratings are warranted, as explained below.

Prior to November 1, 2007

For this period of time the Veteran's service connected low 
back disability has been rated 10 percent under Code 5243 and 
the General Rating Formula.  Essentially, for this period of 
time, the record contains a single evaluation report 
containing sufficient data for rating purposes (a March 2006 
evaluation prior to service discharge found full range of 
motion).  That report, of examination in September 2006, 
found slight restriction of forward flexion, to 85 degrees, 
and combined range of motion 260 degrees, in excess of 
"normal" (as defined above) (because rotation was to 45 
degrees, left and right, when normal is considered to 30 
degrees) .  Nothing in the record suggests there was greater 
restriction of motion or muscle spasm or guarding sufficient 
to result in an abnormal gait or abnormal spine contour.  The 
evidence of record also does not show any incapacitating 
episodes (as defined).  Clearly, the criteria for the next 
higher (20 percent) scheduler rating were not met.

From November 1, 2007

A November 1, 2007 MRI found a straightening of the Veteran's 
lordosis secondary to a muscle spasm.  Resolving reasonable 
doubt in his favor, the Board finds that from this date it 
has been factually ascertainable that the low back disability 
presents a disability picture reflecting "muscle spasm . . . 
severe enough to result in . . . abnormal spinal contour".  
Consequently, a 20 percent rating is warranted from this 
date.

The Board has considered whether a still higher (40 percent) 
scheduler rating may be warranted.  Inasmuch as there is no 
evidence of favorable ankylosis, forward flexion limited to 
30 degrees or less, or any incapacitating episode, the Board 
finds that a further increase in the schedular rating (to 40 
percent) is not warranted.  
The Board has also considered whether the Veteran is entitled 
to a separate rating for neurologic manifestations.  There is 
no indication that he has ever experienced any bowel or 
bladder impairment as a result of his low back disability.  
The September 2006 VA examination noted normal neurological 
findings with no clinical evidence of gross motor or sensory 
deficit or radiculopathy.  Hence, a separate compensable 
rating for neurological manifestations is not warranted.

Finally, the Board has also considered whether referral for 
extraschedular consideration is suggested by the record. 
 There is no objective evidence, or even allegation, that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  The Veteran alleges he has had to 
curtail his participation in the more strenuous types of 
activities; such impairment is contemplated by the schedular 
rating assigned.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 
Vet. App. 111 (2008).


ORDER

A staged increased rating of 20 percent rating is granted for 
the Veteran's thoracolumbar disc disease, effective November 
1, 2007, and subject to the regulations governing payment of 
monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


